Citation Nr: 0117480	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for tinnitus, to 
include as due to otitis externa.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from May 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The Board notes that the issues certified for appeal included 
the issue of entitlement to service connection for tinnitus.  
However, upon a review of the veteran's contentions, 
particularly his testimony presented in an October 2000 
hearing before the undersigned, the Board finds that the 
issue is more appropriately characterized as set forth on the 
title page of this decision, i.e., entitlement to service 
connection for tinnitus to include as due to otitis externa.  
This characterization better reflects the nature of the 
veteran's claim.  During the veteran's October 2000 hearing, 
he was given the opportunity to submit additional medical 
evidence in support of his claim.  The veteran subsequently 
submitted private medical evidence with a waiver of RO 
review.


REMAND

This appeal arises out of the veteran's claim that he 
currently has otitis externa and tinnitus, which began during 
his active service.  Upon a preliminary review of the claims 
file, the Board finds that further development is needed in 
this appeal before proceeding with appellate review.

A review of the veteran's service medical records reveal that 
upon his enlistment examination in May 1966, the veteran's 
ears, including his external and internal canals, were 
normal.  In June 1967, the veteran was seen with an ear 
infection.  He complained that his ear was painful, and there 
was a purulent substance present.  Upon examination, he was 
noted to have a swollen canal; the impression was otitis 
externa.  In February 1968, the veteran was seen with a 
completely swollen external auditory canal of the left ear, 
as well as a swollen Eustachian tube.  The veteran reportedly 
experienced pain upon palpation of the affected areas.  The 
diagnosis was severe otitis media, left, with local cullitis 
and lymphadenop.  In June 1968, the veteran was seen with 
otitis "external."  There was minor swelling and redness of 
both ears.  The veteran was seen a few days later for a 
follow-up examination, at which time the swelling was gone, 
but the ears were still tender.  In August 1969, the veteran 
was treated for an infection in his ears.  Upon separation 
examination in September 1969, his ears were described as 
normal.

Following service separation, the record is silent for any 
medical evidence pertaining to the ears for some time.  In 
July 1996, the veteran submitted private medical records 
reflecting treatment for various conditions from November 
1977 to June 1996.  The primary source of those records is 
not clear, and there are several treating physicians names 
noted in the records.  A November 1977 record from a Dr. 
Cotton indicates that the veteran's HEENT was normal.  A 
January 1981 record from Dr. Cotton indicates that the 
veteran's PE of the ears, etc., was normal.  In February 
1989, the veteran's tympanic membranes were clear.  However, 
in April 1992, Dr. Gupton diagnosed the veteran with 
bilateral otitis externa, as well as right otitis media.  
Upon re-check in May 1992, his canals were clearing, but his 
ear drums were slightly dull; the assessment was resolving 
bilateral otitis media.  In May 1995, a Dr. Saint John 
indicated that the veteran was "prone to otitis externa."

In July 1996, the veteran underwent a VA audio examination, 
in which he reported a history of ear infections, as well as 
intermittent, bilateral tinnitus.  The examination was silent 
as to any current findings regarding the claimed otitis 
externa.  

In December 1999, the veteran submitted a September 1999 
clinical record from Dr. Gupton, in which the veteran was 
seen for various problems, including chronic ear infections.  
It was noted that "[t]his has occurred ever since [the 
veteran] was in the Armed Service ... [h]e was discharged from 
the service in 1969 but continues to have recurrent episodes 
of otitis externa."  The assessment was chronic otitis 
externa.  

A January 2000 report from Dr. Gupton indicates that the 
veteran had chronic otitis externa, which started while in 
service.  Dr. Gupton indicated that the veteran had been seen 
in his office on numerous occasions since 1989.  In November 
2000, following his personal hearing, the veteran submitted a 
copy of the same record from Dr. Gupton, with some additional 
comments written in the margin, indicating that the veteran 
"also developed tinnitus while in the service ... this is most 
likely the cause of his recurrent problems of chronic otitis 
externa and tinnitus."  There was also an attached statement 
from Dr. Gupton indicating that the veteran "has been seen 
in my office on numerous occasions for chronic otitis externa 
and tinnitus ... [t]his is most likely the reason for his 
current recurrent conditions of chronic otitis externa and 
tinnitus."

In October 2000, the veteran presented testimony at a hearing 
before the undersigned.  He indicated that when his ears 
would get infected, they would swell up and he could not hear 
too well.  He also indicated that this was the cause of his 
tinnitus.  He stated that this problem began during service, 
and following service he went to a few doctors, although he 
was unable to obtain those records.  He stated that he 
primarily self-medicated his ears between 1969 and 1989 due 
to his religious beliefs, and the fact that his family never 
believed in doctors.  (The Board notes that a similar fact is 
noted in the veteran's service medical records, in September 
1966.  In that entry the veteran related that the condition 
had existed prior to service and that he came from a 
religious family that did not believe in medications.)  The 
veteran further testified that his tinnitus occurred every 
time he got an ear infection.  He also mentioned that his 
brother-in-law was a medic and had helped him with his ears 
in 1975 and 1976, although he was presently deceased.  
Contained in the claims file are statements from the 
veteran's sister, wife, and ex-wife, which support the 
veteran's contentions about his ears, and about the treatment 
from his brother-in-law.




In light of the foregoing, the Board finds that there remains 
a question in this case as to whether any current otitis 
externa is causally or etiologically related to the treatment 
for otitis externa during the veteran's active service.  The 
veteran was clearly treated for otitis externa during 
service.  However, his service separation examination report 
indicates that his ears were normal.  Following service 
separation, the only documented evidence is otitis externa is 
many years later, in the early 1990's.  While Dr. Gupton has 
provided a statement indicating that the veteran's current 
chronic otitis externa began in the service, there is no 
indication that this statement is based on anything other 
than the veteran's report of his own history.  It does not 
appear that Dr. Gupton had the benefit of reviewing the 
veteran's medical history, including his service medical 
records.  Moreover, Dr. Gupton's statement is somewhat 
contradicted by the above-noted entries that in January 1981 
the veteran's ears were normal, and in February 1989 the 
veteran's tympanic membranes were clear.  Moreover, while the 
Board accepts as truthful the veteran's and the other lay 
statements that he self-medicated his ears over the years, an 
opinion by a medical professional is still needed as to 
causation.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997)(if service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology).  Finally, as to 
the veteran's complaints of tinnitus, although the veteran 
claims that his tinnitus is associated with his otitis 
externa, there is no medical opinion to that effect.  

In addition to the foregoing questions, the Board notes that 
during the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This 


change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that in view of the veteran's assertions that 
the current claimed disorders are related to his active 
service, the following assistance must be provided to comply 
with the VCAA.  Specifically, the RO should assist the 
veteran in obtaining any additional treatment records 
relevant to his claims.  Moreover, the RO should afford the 
veteran a VA examination to ascertain the nature and extent 
as to any current otitis externa and tinnitus, and to offer 
an opinion as to their etiology.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
inquire whether he has been able to 
obtain any additional medical records 
pertaining to treatment for his ears, as 
identified in his October 2000 hearing.  
If there are no additional records, or if 
such records are deemed unavailable, the 
claims file should be documented to this 
effect.  If the veteran identifies any 
outstanding treatment records that may be 
available, the RO should obtain and 
associate those records with the claims 
file.  

3.  Following receipt of any additional 
evidence, an examination should be 
scheduled to ascertain the nature and 
extent of any current otitis externa.  The 
veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  The examiner is 
specifically requested to review the 
veteran's service medical records, as well 
as the records from Dr. Gupton, 
particularly those dated in September 
1999, January 2000, and the recent records 
from Dr. Gupton received at the Board in 
November 2000.  Any tests deemed necessary 
by the examiner should be conducted.  The 
examiner is asked to determine the 
following:  1) whether the veteran 
currently has otitis externa and, if so, 
whether is it is as least as likely as not 
that any current otitis externa is 
causally related to the otitis externa he 
experienced during service; and, 2) if the 
veteran does currently have otitis externa 
that was incurred during active service, 
whether the veteran's current complaints 
of tinnitus is causally related to his 
otitis externa.  The report of examination 
should include the complete rationale for 
all opinions expressed.  

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



